Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed January 18, 2022, claims 1 and 24 has been amended, claims 3 and 26 has been cancelled, claims 31 and 32 are new, and claims 1, 2, 4-25 and 27-32 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8 paragraph 2, filed January 18, 2022, with respect to claims 3, 13 and 26 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 3, 13 and 26 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 -  page 11 (all), filed January 18, 2022, with respect to claims 1-3, 4-25, and 27-30  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 15, 24, and 30 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Lee et al. (EP3242520A1).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 11 recites in lines 1-2, “receiving, from an access point, a response signal as a second message in the two-step random access procedure, wherein the response signal indicates the beacon signal is successfully received”.  It is unclear whether/how a response signal is receive form an access point, since in view of amended claim 1, lines 6-8, the method is “generating, at the UE, a beacon signal for transmitting by the UE as the first message, wherein the beacon signal includes one or more parameters to facilitate discovery of the UE by other UEs for pairing in sidelink communications”.
Examiner Note: Independent claim 1 does not recites “an access point”, so it is unclear the relationship between the UE, other UEs and the access point.

Claims 12-14 are also rejected since they are dependent on the dependent claim 11 as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-3, 6, 9-16, 19, 23-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over TESANOVIC et al. (US Pub. No.: 2014/307611), and further in view of Lee et al. (EP3242520A1).

As per claim 1, Moon disclose A method for wireless communication, at a user equipment (UE) (see Fig.1B, UE 11), comprising:
receiving a configuration defining resources for transmitting a first message (see para. 0112, the eNodeB assigns a dedicated preamble for the purpose of D2D communication and sends it to a D2D-capable UE) in a two-step random access procedure (see para. 0112, the preamble is specific to that D2D-capable UE (hence contention-free)), wherein the first message includes a random access preamble and a payload (see para. 0112-0118, the D2D-capable UE RACHes with the assigned D2D preamble to advertise its D2D capability);
generating a beacon signal for transmitting as the first message (see para. 0112, the D2D-capable UE will then RACH with the assigned "D2D preamble" to advertise its D2D capability to any other UE within range of the preamble'); and 
transmitting, based on the configuration, the beacon signal as the first message over the resources (see para. 0112, the D2D-capable UE will then RACH with the assigned "D2D preamble" to advertise its D2D capability to any other UE within range of the preamble). 

Although TESANOVIC disclose generating a beacon signal for transmitting as the first message;
 TESANOVIC however does not explicitly disclose wherein the beacon signal includes one or more parameters to facilitate discovery by other UEs for pairing in sidelink communications;

TESANOVIC however does not explicitly disclose wherein a beacon signal includes one or more parameters to facilitate discovery by other UEs for pairing in sidelink communications;

Lee however disclose wherein a beacon signal includes one or more parameters to facilitate discovery by other UEs for pairing in sidelink communications (see Fig.6 para. 0071-0073, Fig.7, para. 0074-0077, the UE 1 broadcasts a target discovery request message (may be hereinafter abbreviated as a discovery request message or M1) in order to discover whether specific UE included in the GCSE group is in proximity. The target discovery request message may include the unique application program group ID or layer-2 group ID of the specific GCSE group. Furthermore, the target discovery request message may include the unique ID, that is, application program private ID of the UE 1. The target discovery request message may be received by the types of UE 2, 3, 4, and 5. See also para. 0078-0081, the types of UE 2, 3, and 4 included in the GCSE group send a target discovery response message (may be hereinafter abbreviated as a discovery response message or M2) as a response to the target discovery request message. The target discovery response message may include the unique application program private ID of UE sending the message, see also para. 0089).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a beacon signal includes one or more parameters to facilitate discovery by other UEs for pairing in sidelink communications, as taught by Lee, in the system of TESANOVIC, so as to facilitate discovery by other UEs for pairing in sidelink communications, see Lee, paragraphs 0077-0088.

As per claim 2, the combination of TESANOVIC and Lee disclose the method of claim 1.

TESANOVIC further disclose wherein the one or more parameters include at least one of an identifier of the UE, a transmission power used by the UE in transmitting the beacon signal, a power headroom at the UE, or a category identifier for sidelink discovery of the UE (see para. 0112-0114, the transmit power for the broadcast of the dedicated D2D preamble can vary and in particular it can be lower than what is normally needed to reach the eNB. Assuming however that it is necessary for eNB to listen to the dedicated D2D preamble, then either a higher transmission power would need to be applied, in which 

As per claim 6, the combination of TESANOVIC and Lee disclose the method of claim 1.

TESANOVIC further disclose wherein receiving the configuration comprises receiving, from an access point, at least one of system information (SI), radio resource control (RRC) signaling, a media access control (MAC) control element (CE), or downlink control information (DCI), that includes the configuration (see para. 0042, 0113, the transmit power for the broadcast of the dedicated D2D preamble can vary and in particular it can be lower than what is normally needed to reach the eNB, when it is necessary for eNB to listen to the dedicated D2D preamble, then either a higher transmission power would need to be applied, in which case the D2D-needing UEs would need to have some additional scaling of measured RSSI to ensure that distant UEs would not form links). 

As per claim 8, the combination of TESANOVIC and Lee disclose the method of claim 1.

TESANOVIC further disclose wherein the configuration further defines a contention-free resources for transmitting the beacon signal, and wherein transmitting the beacon signal is over the contention-free resources (see Fig.7, para. 0091, an RRC_CONNNECTED UE, for example, on initiation from higher layers, may request (operation 702) the serving cell for resources for D2D discovery signal transmissions via RRC layer. Subsequently, subject to eNB decision, the serving cell may configure the UE via RRC signaling with the configuration of the resource allocation (operation 704) and eventually semi-persistent allocations via Layer 1 signaling. The layer 1 signaling/activation is no used since resources may be configured via RRC (operation 704) and then the discovery transmission automatically gets activated starting from the next occurrence of the discovery resource pool/zone (operation 706). In addition to eNB-decided release of the resources (operation 710), a UE can also request for discovery resource release via RRC layer (operation 708)). 

As per claim 9, the combination of TESANOVIC and Lee disclose the method of claim 1.

Lee further disclose wherein the one or more parameters indicate response resources for receiving, from the other UEs, a response signal in response to the beacon signal, and further comprising receiving, from the other UEs, the response signal in response to the beacon signal over a portion of the response resources (see Fig.14, para. 0163-0168, the discoverer (the UE 1) sends a target discovery request message and receives a target discovery response message, that is, a response to the target discovery request message. Furthermore, when the discoveree (e.g., the UE 2) receives the target discovery request message, it sends a target discovery response message, that is, a response to the target discovery request message. Accordingly, each of the types of UE performs the operation of the 2 step. In this aspect, the Prose discovery process of FIG. 14 may be called a 2-step discovery procedure). 

As per claim 10, the combination of TESANOVIC and Lee disclose the method of claim 9.

Lee further disclose wherein the one or more parameters indicate the response resources as at least one of a random access occasion over which to transmit the response signal or a second random access preamble to use in transmitting the response signal (see para. 0162, the types of UE 2, 3, and 4 included in the GCSE group send a target discovery response message (may be hereinafter abbreviated as a discovery response message or M2) as a response to the target discovery request message. The target discovery response message may include the unique application program private ID of UE sending the message). 

As per claim 11, the combination of TESANOVIC and Lee disclose the method of claim 1.

TESANOVIC further disclose receiving, from an access point, a response signal as a second message in the two-step random access procedure, wherein the response signal indicates the beacon signal is successfully received (see para. 0119-0123, the eNodeB sends a Random Access Response message 
Lee further disclose receiving, from an access point, a response signal as a second message in the two-step random access procedure, wherein the response signal indicates the beacon signal is successfully received (see Fig.7, para. 0079, An operation between types of UE in the Prose discovery process described with reference to FIG. 7 is described below. The discoverer (the UE 1) sends a target discovery request message and receives a target discovery response message, that is, a response to the target discovery request message. Furthermore, when the discoveree (e.g., the UE 2) receives the target discovery request message, it sends a target discovery response message, that is, a response to the target discovery request message / he beacon signal is successfully received. Accordingly, each of the types of UE performs the operation of the 2 step. In this aspect, the Prose discovery process of FIG. 7 may be called a 2-step discovery procedure).

As per claim 12, the combination of TESANOVIC and Lee disclose the method of claim 11.

Lee further disclose wherein the response signal also indicates a number of UEs available at a cell of the access point for pairing for sidelink communications (para. 0077-0079, the target discovery request message may include the unique application program group ID or layer-2 group ID of the specific GCSE group. Furthermore, the target discovery request message may include the unique ID, that is, application program private ID of the UE 1. The target discovery request message may be received by the types of UE 2, 3, 4, and 5. The UE 5 sends no response message. In contrast, the types of UE 2, 3, and 4 included in the GCSE group send a target discovery response message (may be hereinafter abbreviated as a discovery response message or M2) as a response to the target discovery request message. The target discovery response message may include the unique application program private ID of UE sending the message). 

As per claim 14, the combination of TESANOVIC and Lee disclose the method of claim 11.

TESANOVIC further disclose wherein transmitting the beacon signal comprises transmitting multiple beacon signals based on a transmit power ramping (see para. 0112-0114, the transmit power for the broadcast of the dedicated D2D preamble can vary and in particular it can be lower than what is normally needed to reach the eNB. Assuming however that it is necessary for eNB to listen to the dedicated D2D preamble, then a higher transmission power would need to be applied). 

As per claim 15, claim 15 is rejected the same way as claim 1.

As per claim 16, the combination of TESANOVIC and Lee disclose the method of claim 15.

TESANOVIC further disclose determining, based on the beacon signal, to pair with the different UE for sidelink communications (see Fig.6, the eNodeB sends a Random Access Response message (RAR) with additional information, including an instruction to stop D2D operation for a specific UE or all UEs, see para. 0122-0124). 

As per claim 19, the combination of TESANOVIC and Lee disclose the method of claim 16.

TESANOVIC further disclose generating, based on determining to pair with the different UE, a response signal to the beacon signal; and transmitting the response signal as another instance of the first message of the two-step random access procedure (see Fig.6, the eNodeB sends a Random Access Response message (RAR) with additional information, including an instruction to stop D2D operation for a specific UE or all UEs, see para. 0122-0124). 

As per claim 23, the combination of TESANOVIC and Lee disclose the method of claim 15.

TESANOVIC further disclose determining, based on the beacon signal, whether to establish a connection with a cell of an access point (see Fig.6, the eNodeB sends a Random Access Response message 

As per claim 25, claim 25 is rejected the same way as claim 2.
As per claim 26, claim 26 is rejected the same way as claim 3.

As per claim 29, claim 29 is rejected the same way as claim 6.

As per claim 24, claim 24 is rejected the same way as claim 1. TESANOVIC also disclose  An apparatus (Fig.1B, Fig.10, a terminal 10) for wireless communication, comprising: a transceiver (see Fig.10, transmitter/receiver unit(s) 804); a memory configured to store instructions (see Fig.10, storage medium 808); and one or more processors (see Fig.10, a controller 806 having access to memory in the form of a storage medium 808) communicatively coupled with the transceiver and the memory, wherein the one or more processors (see para. 0137, the controller 806 is arranged to determine that the terminal 10 is a D2D-capable terminal (D2D-capable UE) as discussed previously. The transmission/reception unit 804 is arranged, under control of the controller 806, to broadcast the D2D preamble, receive the RAR). 

As per claim 30, claim 30 is rejected the same way as claim 1. TESANOVIC also disclose  An apparatus (Fig.1B, Fig.10, a terminal 10) for wireless communication, comprising: a transceiver (see Fig.10, transmitter/receiver unit(s) 804); a memory configured to store instructions (see Fig.10, storage medium 808); and one or more processors (see Fig.10, a controller 806 having access to memory in the form of a storage medium 808) communicatively coupled with the transceiver and the memory, wherein the one or more processors (see para. 0137, the controller 806 is arranged to determine that the terminal 10 is a D2D-capable terminal (D2D-capable UE) as discussed previously. The transmission/reception unit 804 is arranged, under control of the controller 806, to broadcast the D2D preamble, receive the RAR). 

Claims 4, 5, 8, 13, 20-22, 27-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over TESANOVIC et al. (US Pub. No.: 2014/307611), in view of Lee et al. (EP3242520), and further in view of  Chatterjee (US Pub.No.:2016/0302251).

As per claim 4, the combination of TESANOVIC and Lee disclose the method of claim 1.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein the configuration defines resources for transmitting the beacon signal as the first message, wherein the resources include a subset of resources defined as random access occasions for transmitting the random access preamble. 

Chatterjee however disclose wherein the configuration defines resources for transmitting the beacon signal as the first message, wherein the resources include a subset of resources defined as random access occasions for transmitting the random access preamble (see para. 0091, FIG. 7 illustrated UE-triggered contention-free D2D discovery zone resources in accordance with some embodiments. In these embodiments, an eNB may allocate discovery resources to a ProSe-enabled UE in RRC connected mode for contention-free transmission of D2D discovery signals in response to a RRC resource request from the ProSe-enabled UE. In addition to eNB-decided discovery resource release, the eNB may release the allocation of discovery resources in response to reception of a resource release request via RRC signaling from the ProSe-enabled UEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the configuration defines resources for transmitting the beacon signal as the first message, wherein the resources include a subset of resources defined as random access occasions for transmitting the random access preamble, as taught by Chatterjee, in the system TESANOVIC and Lee, so as to provide mechanisms for UE feedback to provide an eNB with information about the loading of discovery zones, see Chatterjee, paragraphs 14-16.

As per claim 5, the combination of TESANOVIC and Lee disclose the method of claim 1.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein the configuration defines random access preambles of all or a subset of random access occasions for transmitting the beacon signal as the first message. 

Chatterjee however disclose wherein the configuration defines random access preambles of all or a subset of random access occasions for transmitting the beacon signal as the first message (see para. 0091, FIG. 7 illustrated UE-triggered contention-free D2D discovery zone resources in accordance with some embodiments. In these embodiments, an eNB may allocate discovery resources to a ProSe-enabled UE in RRC connected mode for contention-free transmission of D2D discovery signals in response to a RRC resource request from the ProSe-enabled UE. In addition to eNB-decided discovery resource release, the eNB may release the allocation of discovery resources in response to reception of a resource release request via RRC signaling from the ProSe-enabled UEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the configuration defines random access preambles of all or a subset of random access occasions for transmitting the beacon signal as the first message, as taught by Chatterjee, in the system TESANOVIC and Lee, so as to provide mechanisms for UE feedback to provide an eNB with information about the loading of discovery zones, see Chatterjee, paragraphs 14-16.

As per claim 13, the combination of TESANOVIC and Lee disclose the method of claim 11.

TESANOVIC further disclose wherein the response signal further indicates the beacon signal to transmit following the response signal (see para. 0041-0045, 0047, the base station transmitting, in response to the random access preamble from the first terminal, a random access response including information to assist in establishing the D2D link and the second terminal detecting the random access preamble and establishing the D2D link with the first terminal). 

TESANOVIC however does not explicitly  disclose wherein the response signal further indicates “a number of instances” of the beacon signal to transmit following the response signal;

Chatterjee however disclose wherein a response signal further indicates “a number of instances” of a beacon signal to transmit following the response signal (see para. 0048, the discovery zone metrics include a count of discovery signal transmissions in a number of occurrences of the discovery zone (e.g., a count number). In some embodiments, the discovery zone metrics further include a number of unique discovery signal transmissions, and the eNB may determine a number of ProSe-enabled UEs 102 based on the discovery zone loading metrics. In some embodiments, the discovery zone metrics may include at least one of: a number of discovery signal transmissions in a number of occurrences of the discovery zone; a number of successfully detected discovery signals in a number of occurrences of the discovery zone; and an indication of the interference level in a number of occurrences of the discovery zone);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a response signal further indicates “a number of instances” of a beacon signal to transmit following the response signal, as taught by Chatterjee, in the system TESANOVIC and Lee, so as to provide mechanisms for UE feedback to provide an eNB with information about the loading of discovery zones, see Chatterjee, paragraphs 14-16.

As per claim 20, the combination of TESANOVIC and Lee disclose the method of claim 19.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein the one or more parameters further indicate response resources for transmitting the response signal. 

Chatterjee however disclose wherein the one or more parameters further indicate response resources for transmitting the response signal (see para. 0091, an RRC_CONNNECTED UE, for example, on initiation from higher layers, may request (operation 702) the serving cell for resources for D2D discovery signal 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more parameters further indicate response resources for transmitting the response signal, as taught by Chatterjee, in the system TESANOVIC and Lee, so as to provide mechanisms for UE feedback to provide an eNB with information about the loading of discovery zones, see Chatterjee, paragraphs 14-16.

As per claim 21, the combination of TESANOVIC and Lee disclose the method of claim 20.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein the one or more parameters indicate the response resources as at least one of a random access occasion over which to transmit the response signal or a second random access preamble to use in transmitting the response signal. 

Chatterjee however disclose wherein the one or more parameters indicate the response resources as at least one of a random access occasion over which to transmit the response signal or a second random access preamble to use in transmitting the response signal (see para. 0091, an RRC_CONNNECTED UE, for example, on initiation from higher layers, may request (operation 702) the serving cell for resources for D2D discovery signal transmissions via RRC layer. Subsequently, subject to eNB decision, the serving cell may configure the UE via RRC signaling with the configuration of the resource allocation (operation 704) and eventually semi-persistent allocations via Layer 1 signaling). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more parameters indicate the response resources as at least one of a random access occasion over which to transmit the response 

As per claim 22, the combination of TESANOVIC and Lee disclose the method of claim 19.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein the configuration further defines response resources for transmitting the response signal. 

Chatterjee however disclose herein the configuration further defines response resources for transmitting the response signal (see para. 0091, an RRC_CONNNECTED UE, for example, on initiation from higher layers, may request (operation 702) the serving cell for resources for D2D discovery signal transmissions via RRC layer. Subsequently, subject to eNB decision, the serving cell may configure the UE via RRC signaling with the configuration of the resource allocation (operation 704) and eventually semi-persistent allocations via Layer 1 signaling.). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the configuration further defines response resources for transmitting the response signal, as taught by Chatterjee, in the system TESANOVIC and Lee, so as to provide mechanisms for UE feedback to provide an eNB with information about the loading of discovery zones, see Chatterjee, paragraphs 14-16.

As per claim 27, claim 27 is rejected the same way as claim 4.

As per claim 28, claim 28 is rejected the same way as claim 5.
As per claim 32, claim 32 is rejected the same way as claim 8.

Claims 7, 17-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over TESANOVIC et al. (US Pub. No.: 2014/307611), in view of Lee et al. (EP3242520), and further in view of  Xiong (US Pub.No.:2015/245193).

As per claim 7, the combination of TESANOVIC and Lee disclose the method of claim 1.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein the configuration further defines at least one of a signal power or quality threshold with respect to a specific synchronization signal block, a prohibit time between transmitting two beacon signals, or an allowed transmit power range for transmitting the beacon signal. 

Xiong however disclose wherein the configuration further defines at least one of a signal power or quality threshold with respect to a specific synchronization signal block, a prohibit time between transmitting two beacon signals, or an allowed transmit power range for transmitting the beacon signal (see para. 0074, embodiments incorporate a form of transmit power control (e.g., by configuring the maximum transmit power) for transmission of discovery signals, and multiple maximum power classes for D2D discovery signal is predefined and the selected maximum transmit power level is signaled to UE through D2D discovery configuration signaling). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the configuration further defines at least one of a signal power or quality threshold with respect to a specific synchronization signal block, a prohibit time between transmitting two beacon signals, or an allowed transmit power range for transmitting the beacon signal, as taught by Xiong, in the system TESANOVIC and Lee, so as to enhance D2D communication for device discovery to enable D2D service, discovering one or more other discoverable UEs within communication range for D2D communication, see Xiong, paragraphs 26-28.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        As per claim 17, the combination of TESANOVIC and Lee disclose the method of claim 16.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein determining to pair with the different UE comprises determining whether a transmit power indicated in the beacon signal achieves a threshold. 

Xiong however disclose wherein determining to pair with the different UE comprises determining whether a transmit power indicated in the beacon signal achieves a threshold ( para. 0109, the discovery zone is divided and some of discovery resource is mainly used for cell-center UEs if these discovery resources are used for normal UL scheduling in neighboring cells. The ProSe-enabled UEs that have the ratio RSRP.sub.serving/RSRP.sub.strongest.sub.--.sub.neighbor greater than some pre-defined or configured threshold can transmit D2D discovery packets in the discovery zone reserved for cell-center ProSe-enabled UEs). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining to pair with the different UE comprises determining whether a transmit power indicated in the beacon signal achieves a threshold, as taught by Xiong, in the system TESANOVIC and Lee, so as to enhance D2D communication for device discovery to enable D2D service, discovering one or more other discoverable UEs within communication range for D2D communication, see Xiong, paragraphs 26-28.

As per claim 18, the combination of TESANOVIC and Lee disclose the method of claim 17.

The combination of TESANOVIC and Lee however does not explicitly disclose wherein determining to pair with the different UE comprises additionally determining whether a transmit power headroom indicated in the beacon signal achieves a second threshold. 

Xiong however disclose wherein determining to pair with the different UE comprises additionally determining whether a transmit power headroom indicated in the beacon signal achieves a second threshold can transmit D2D discovery packets in the discovery zone reserved for cell-center ProSe-enabled UEs, RSRP.sub.serving is the serving cell RSRP and RSRP.sub.strongest.sub.--.sub.neighbor corresponds to the RSRP for the link to the cell in the neighbor cell list with the maximum RSRP value). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining to pair with the different UE comprises additionally determining whether a transmit power headroom indicated in the beacon signal achieves a second threshold, as taught by Xiong, in the system TESANOVIC and Lee, so as to enhance D2D communication for device discovery to enable D2D service, discovering one or more other discoverable UEs within communication range for D2D communication, see Xiong, paragraphs 26-28.

As per claim 31, claim 31 is rejected the same way as claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al (US Pub. No.:2021/0153263) – see Fig.1, Fig.5, see para. 0037-0044, “Step S101: The terminal device transmits Msg1 to the network side device.  In this step, the terminal device initiates a two-step random access (2-Step RACH) procedure, and transmits Msg1 to the network side device. Msg1  include a data payload part (for example, a radio resource control message) and a control part (for example, a terminal device identity (for example, a random access preamble identifier)), or may include only a data part”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469